 

Exhibit 10.1



 

 

PROMISSORY NOTE AMENDMENT No. 2

 

This PROMISSORY NOTE AMENDMENT NO. 2 (the “Amendment”) is made as of February
23, 2015 (the “Amendment Date”) by and between DOCUMENT SECURITY SYSTEMS, INC.
(the “Borrower”), a corporation formed under the laws of the State of New York,
with offices at 28 East Main Street, Suite 1525, Rochester, New York 14614 and
CONGREGATION NOAM ELIMELECH (the “Lender”).

 

This Amendment amends the Promissory Note (“Note”), dated May 24, 2013, made
among Borrower and Lender, as follows. All capitalized terms used herein without
definition shall have the meanings ascribed to them in the Note.

 

The parties agree as follows:

 

1. Section 1 of the Note shall be, and hereby is, amended to read in its
entirety as follows:

 

“1.Maturity. The aggregate outstanding Principal Amount, together with all
accrued interest thereon and expenses incurred by the Lender in connection
herewith (cumulatively, the “Outstanding Amount”), shall be due and payable in
full on the earliest to occur of (the earliest of such events being the
“Maturity Date”): (i) May 31, 2016 (the “Scheduled Maturity Date”) and (ii) the
acceleration of this Note upon the occurrence of an Event of Default.”

 

2. Section 2 of the Note shall be, and hereby is, amended to read in its
entirety as follows:

 

“2. Principal and Interest. Borrower shall make principal payments in the amount
of $15,000 per month until the Maturity Date, at which time a balloon payment of
$610,000 of principal will become due and payable. In addition to the monthly
principal payments, Borrower shall make monthly interest payments which shall
accrue on the then outstanding balance of the Principal Amount at a fixed
interest rate equal to 9% per annum. Accrued interest shall be payable in cash
in arrears on the last day of each calendar month commencing on February 28,
2015, until the Principal Amount is paid in full. If at any time the outstanding
Principal Amount shall be paid in full, then all accrued interest shall be
payable at the time of such principal payment.”

 

3. Note Ratified. Except as expressly amended hereby, the Note is in all
respects ratified and confirmed, and all of the terms, provisions and conditions
thereof shall be and remain in full force and effect, and this Amendment and all
of its terms, provisions and conditions shall be deemed to be a part of the
Note.

 

4. No Events of Default. The Borrower confirms that, as of the date hereof,
there exists no condition or event that constitutes (or that would after
expiration of applicable grace or cure periods constitute) an Event of Default.

 



 

 

 

5. Costs and Expenses. Borrower agrees to pay any and all reasonable costs
incurred in connection with preparation for closing, the closing, and
post-closing items relating to this Amendment.

 

6. Governing Law. This Amendment, together with all of the rights and
obligations of the parties hereto, shall be construed and interpreted in
accordance with the laws of the State of New York, excluding the laws applicable
to conflicts or choice of law.

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized representatives by their signatures below.

 

 

 

CONGREGATION NOAM ELIMELECH (Lender)

 

/s/ Mayer Laufer

 

_______________________________

 

By: Mayer Laufer

Title: President

 

DOCUMENT SECURITY SYSTEMS, INC. (Borrower)

 

/s/ Philip Jones

 

_______________________________

 

By: Philip Jones

Title: Chief Financial Officer

 



 

 

